In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                    No. 06-22-00035-CR




                              IN RE DAVID LEN MOULTON




                               Original Mandamus Proceeding




                       Before Morriss, C.J., Carter* and Marion,** JJ.
                       Memorandum Opinion by Chief Justice Morriss




___________________
*Jack Carter, Justice, Retired, Sitting by Assignment
**Sandee Marion, Chief Justice, Retired, Sitting by Assignment
                                       MEMORANDUM OPINION

           David Len Moulton has petitioned this Court for mandamus relief.         Well after his

conviction for murdering his wife had become final, Moulton submitted to the trial court a

request for discovery. That request was denied for lack of jurisdiction. Because the trial court

correctly determined that it had no jurisdiction over the request, we deny Moulton’s petition for

mandamus relief.

           To be entitled to mandamus relief, the relator must show (1) that he has no adequate

remedy at law and (2) that the action he seeks to compel is ministerial, not one involving a

discretionary or judicial decision. State ex rel. Young v. Sixth Judicial Dist. Court of Appeals at

Texarkana, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding). Before mandamus

may issue, the relator must show that the trial court had a legal duty to perform a ministerial act,

was asked to do so, and failed or refused to act. In re Villarreal, 96 S.W.3d 708, 710 (Tex.

App.—Amarillo 2003, orig. proceeding); see also In re Blakeney, 254 S.W.3d 659, 662 (Tex.

App.—Texarkana 2008, orig. proceeding).

           Moulton’s conviction had been affirmed by the Texas Court of Criminal Appeals in

March 2013,1 and that court’s mandate issued April 2, 2013. “When a conviction has been

affirmed on appeal and the mandate has issued, general jurisdiction is not restored in the trial

court.” State v. Patrick, 86 S.W.3d 592, 594 (Tex. Crim. App. 2002). “Once the general

jurisdiction of a trial court is exhausted, it has only limited jurisdiction to carry out a higher

court’s mandate and to perform functions specified by law, such as determining entitlement to


1
    Moulton v. State, 395 S.W.3d 804 (Tex. Crim. App. 2013).
                                                          2
postconviction DNA testing.” Skinner v. State, 484 S.W.3d 434, 437 (Tex. Crim. App. 2016)

(footnotes omitted).

       The trial court correctly determined that it did not have jurisdiction over Moulton’s

motion. Not only did the trial court have no ministerial duty to act on Moulton’s motion, in fact,

the trial court could not act because it had no jurisdiction. Without jurisdiction, under these

circumstances, the trial court correctly dismissed Moulton’s request.

       We deny Moulton’s petition for mandamus relief.




                                                 Josh R. Morriss, III
                                                 Chief Justice

Date Submitted:        April 18, 2022
Date Decided:          April 19, 2022

Do Not Publish




                                                3